DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 26 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s cancelation of claims 26 and 27.
The rejection of claims 4, 10, 15 and 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 10, 15, 16, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant). 
The claims are directed to a nucleic acid vaccine composition comprising a DNA plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof.
Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules. The composition preferably further encapsulates a nucleic acid (paragraph [0034].  Payne et al. defines a nucleic acid as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which include proteins including immunoglobin proteins; polynucleotides such as genomic DNA, cDNA, or mRNA; antisense polynucleotides; many low molecular weight compounds, such as the peptide hormones and antibiotics; proteins; small molecules; peptides; antigens; drugs; etc. (see paragraphs [0003] to [0005] and [0083]).  Payne et al. also states that a number of different types of nucleic acids are currently being developed as therapeutics for the treatment of a number of diseases. These nucleic acids include DNA in gene therapy, plasmids small interfering nucleic acids (iNA) for use in RNA interference (RNAi), antisense molecules, ribozymes, antagomirs, microRNA and aptamers. As these nucleic are being developed, there is a need to produce lipid formulations that are easy to make and can be readily delivered to a target tissue (see paragraph [0006]).
Payne et al. further teaches that the cationic compounds may be combined with an agent such as cholesterol to help form the particles (see paragraphs [0082], [0086] and [0087]) [claim 2].
While Payne et al. exemplifies RNA as the nucleic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any nucleic acid, including DNA or cDNA in the form of plasmids, in the lipid formulations taught by Payne et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. as outlined above (various types of nucleic acids can be used including plasmids and cDNA, which can code for therapeutic proteins).  Particularly, Payne et al. teaches that it is preferable that the lipid formulation encapsulates a nucleic acid, which Payne et al. defines as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form.  Payne et al. further states that lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which can be polynucleotides such as genomic DNA, cDNA, or mRNA, etc.  Thus, one of ordinary skill in the art would readily understand that the teachings of Payne et al. include DNA plasmids that encode the therapeutic protein or molecule of interest.  Further, there is no teaching or suggestion in Payne et al. that i) plasmids cannot be used1, ii) DNA or cDNA cannot be used, or iii) DNA or cDNA would behave differently from RNA in the formulations. 
As for claims 4, 10, 15 and 19, Payne et al. teaches that antigens in general can be used in the formulation.  Accordingly, it would have been obvious and well within the purview of one of ordinary skill in the art to select any known antigen depending on the desired outcome. 
Claims 16 and 21 are interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  The claims do not require the presence of an immune response molecule.  Nonetheless, Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which include proteins including immunoglobin proteins; polynucleotides such as genomic DNA, cDNA, or mRNA (see paragraphs [0003] to [0005]).  
For claims 22, 23, 26 and 27, as outlined above, Payne et al. renders obvious the claimed composition.  In particular, Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle. The composition preferably further encapsulates a nucleic acid (paragraph [0034]).  Payne et al. defines a nucleic acid as deoxyribonucleotides (DNA) (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which can be polynucleotides such as genomic DNA, cDNA, or mRNA.  Because the nanoparticles of Payne et al. comprise the same components as the claimed composition, the nanoparticles of Payne et al. would have a mean diameter of approximately 80-110 nm and polydispersity of <0.2, and the nanoparticles of Payne et al., when administered to a subject, would increase the neutralizing antibody titer for the encoded immunogen by 1000.
For claims 24 and 25, Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules (see paragraph [0034]).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 15, 16, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (U.S. Patent Application No. 2006/0223769; cited by applicant) and further in view of Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant).
The claims are directed to a nucleic acid vaccine composition comprising a DNA plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof.
Dow et al. teaches a nucleic acid vaccine composition comprising (a) at least one immunogen for vaccinating a mammal; (b) a liposome; and (c) an isolated nucleic acid molecule that does not encode the immunogen of (a). The liposome can have cholesterol complexed with cationic lipids (see paragraph [0012]) [claim 2].  The immunogen and the isolated nucleic acid molecule are complexed to or within the liposome (see paragraph [0043]).  Regarding the nucleic acid component (c), Dow et al. states “[i]n one embodiment, the nucleic acid molecule encodes a protein, which could even include the immunizing antigen, but the molecule is not operatively linked to a transcription control sequence so that as a result, no protein or peptide is expressed by the molecule. In another embodiment, the vaccine can include a nucleic acid molecule that encodes an immunogen in addition to the immunogen described above, or in place of the immunogen described above” (see paragraph [0063]).  In the “another embodiment”, Dow et al. does not state that the nucleic acid molecule is not operatively linked to a transcription control sequence so that no protein is produced.  Dow et al. also teaches that the nucleic acid molecule can encode a cytokine, where the nucleic acid sequence is operatively linked to a transcription control sequence (see paragraph [0011]).  A cytokine can be considered an “immune response molecule” as recited in claim 1.  Thus, the nucleic acid can encode a vaccine immunogen or an immune response molecule.
Dow et al. defines nucleic acid as DNA, RNA, or any derivatives of either DNA or RNA. An isolated nucleic acid molecule can be double stranded (i.e., containing both a coding strand and a complementary strand) or single stranded. An isolated nucleic, acid molecule useful in the present composition can include a nucleic acid vector (e.g., a plasmid vector) (see paragraph [0064]). 
While Dow et al. teaches that the liposome can comprise a cationic lipid, Dow et al. does not teach that the cationic lipid is selected from ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof. 
However, Payne et al. teaches cationic lipid compounds ATX-001 to ATX-028, ATX-031 and ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules or liposomes. The composition preferably further encapsulates a nucleic acid (paragraphs [0034] and [0082]).  Payne et al. defines a nucleic acid as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which can be polynucleotides such as genomic DNA, cDNA, or mRNA, antisense polynucleotides, low molecular weight compounds, proteins, small molecules, peptides, antigen, drugs, etc. (see paragraphs [0003] to [0005] and [0083]).  Payne et al. found that of the ATX compounds tested, ATX-001, ATX-002 and ATX-010 lipid compounds were the most effective for delivering nucleic acid (see Example 19).
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use known cationic lipids, in particular the cationic lipids taught by Payne et al., in the formulation of Dow et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. (outlined above) and given the findings of Payne et al. (ATX cationic lipids, particularly ATX-001, ATX-002 and ATX-010, are effective for delivering nucleic acid).
As for claims 4, 10, 15 and 19, Dow et al. teaches that the immunogen can be from a pathogen (bacteria, virus, parasite or fungus) in general (see paragraph [0055] to [0057]).  Accordingly, it would have been obvious and well within the purview of one of ordinary skill in the art to select any known antigen depending on the desired outcome. 
Claims 16 and 21 are interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  By reciting “or”, the claim does not require the presence of an immune response molecule.  Thus, the limitations of claims 16 and 21 are taught by the combination of Dow et al. and Payne et al. as outlined above.
For claims 22-27, Dow et al. teaches that liposomes of the can be any size, including from about 10 and 1000 nanometers (nm), or any size in between (see paragraph [0070]).  Thus, liposomes made according to the teachings of Dow et al. and Payne et al. would comprise the same components as the claimed composition, and such smaller liposomes would have a mean diameter of approximately 80-110 nm and polydispersity of <0.2.  Further, the liposomes made according to the teachings of Dow et al. and Payne et al., when administered to a subject, would increase the neutralizing antibody titer for the encoded immunogen by 1000.
Accordingly, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated May 2, 2022, applicant first argues that Payne et al. is silent as to expression from DNA.  Applicant’s arguments have been considered and are not found persuasive. 
Payne et al. teaches that “[t]he present invention relates the novel lipids, in compositions and methods for preparation that facilitate the targeted intracellular delivery of biological active molecules.  Examples of biologically active molecules for which effective targeting to a patient's tissues is often not achieved include: (1) numerous proteins including immunoglobin proteins, (2) polynucleotides such as genomic DNA, cDNA, or mRNA (3) antisense polynucleotides; and (4) many low molecular weight compounds, whether synthetic or naturally occurring, such as the peptide hormones and antibiotics (see paragraphs [0004] to [0005]).  Payne et al. further teaches that the cationic lipid compounds and drug delivery systems based on such cationic lipid compounds may be used in the pharmaceutical/drug delivery arts to deliver polynucleotides, proteins, small molecules, peptides, antigen, drugs, etc. to a patient, tissue, organ, or cell (see paragraph [0083]).  
One of ordinary skill in the art would understand that if cDNA is used (cDNA encodes proteins), a protein will be expressed when the cDNA is introduced into a cell.  Further, given the teachings of Payne et al., given the state of the art, and given the knowledge of one of ordinary skill in the art, one of ordinary skill in the art would also understand that nucleic acids, including plasmids, encoding a therapeutic protein/molecule of interest, e.g., an antigen, can be used.  There is no teaching or suggestion otherwise.  
Applicant next argues that the specification demonstrates unexpected results when comparing the claimed DNA vaccine compositions to DNA vaccine compositions without the lipid compound. Applicant’s arguments have been fully considered and not found persuasive. 
	Payne et al. teaches that the cationic lipid compounds of the present description provide for several different uses in the drug delivery art. The amine-containing portion of the cationic lipid compounds may be used to complex polynucleotides, thereby enhancing the delivery of polynucleotide and preventing their degradation (see paragraph [0084]).  Thus, nucleic acids encapsulated in lipid particles comprising any one of ATX-001 through ATX-028, ATX-031, or ATX-032 would be protected from degradation as taught by Payne et al.  Thus, one of ordinary skill in the art would expect a better/higher immune response when administering a nucleic acid immunogen that is protected from degradation by a cationic lipid compound compared to the same nucleic acid immunogen that is not protected from degradation by a cationic lipid compound.  Thus, applicant’s results are expected and not unexpected.
	Regarding Dow et al., applicant argues that Dow et al. does not teach that a protein is expressed.  Applicant’s arguments have been considered and are not found persuasive. 
Dow et al. teaches that the nucleic acid molecule can encode a cytokine, where the nucleic acid sequence is operatively linked to a transcription control sequence (see paragraph [0011]).  A cytokine can be considered an “immune response molecule” as recited in claim 1.  Thus, the nucleic acid can encode a vaccine immunogen or an immune response molecule.  Dow et al. further states that “a nucleic acid sequence in the above nucleic acid-lipid complex encodes a cytokine that is expressed in the tissues of the mammal” (see, for example, paragraph [0041]).  Accordingly, Dow et al. does teach that the nucleic acid can be expressed.  

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To the contrary, Payne et al. teaches that plasmids are contemplated at paragraph [0006].